Citation Nr: 1811999	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA nonservice-connected pension benefits in the amount of $9,950.00, for the period of February 1, 2008 through March 31, 2012, to include the preliminary issue of the validity of the debt.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 1968 to September 1971, with service in the Republic of Vietnam from April 1969 to April 1970 and November 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in the Milwaukee, Wisconsin by the Committee on Waivers and Compromises (COWC), which denied a waiver of recovery in the amount of $9,950.00, stemming from an overpayment during the period of February 1, 2008 through March 31, 2012.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2007, the Veteran filed his initial claim for nonservice-connected pension benefits.  In that Application for Pension Benefits, VA Form 21-526, the Veteran listed his income as $0.00, particularly that amount in Part D, box 11g for "other income received monthly."  

In March 2008, the Veteran was awarded nonservice-connected pension benefits.  In the March 2008 notice letter, the Veteran was informed that he would be paid $931.00 a month, beginning in December 2007, based on his reported income of $0.00.  However, in August 2011, VA received information through the Income Verification Match (IVM) program that the Veteran was in receipt of an amount of income from a non-VA pension fund in the year 2008.  Based on this IVM information, VA sent the Veteran a letter in October 2011 requesting verification of the amount in question.  

In a November 2011 correspondence, the Veteran verified that he was, in fact, in receipt of benefits from a non-VA pension fund in 2008, but that amount noted in that statement was all that he received that year.  The Board notes that the amount indicated by the Veteran matches the amount obtained through the IVM program, although there is no formal documentation of that amount in the claims file.  

In April 2012, VA determined that the amount of the overpayment, based on the evidence of record, was $9,950.00.  After proposing reduction of the Veteran's pension benefits in December 2011, VA finalized the reduction of the Veteran's nonservice-connected pension benefits in an April 2012 letter, based on the previously unreported amount of income received from the pension fund during the period of February 1, 2008 through March 31, 2012.  

In an April 2012 correspondence, the Veteran indicated that he received the amount he reported his November 2011 correspondence in 2008, although for the four years following 2008 (i.e., 2009, 2010, 2011, and 2012) he was in receipt of income from the non-VA pension fund in the amount of $5,742.72, at a monthly rate of $478.56 a month.  

The Veteran requested a waiver of recovery for his overpayment in May 2012; the amount of that waiver initially certified to the Board was in the amount of $9,950.00, although the Veteran's representative indicated that the waiver was for the amount of $33,333.28, in a May 2014 statement in conjunction with the request for a Board hearing on the waiver matter at bar.  

VA was finally able to verify the amount paid to the Veteran by the non-VA pension fund in March 2013.  The pension fund manager specified the Veteran's annual and monthly pension amounts and that the specified annual amount was paid to the Veteran for the years of 2010 through 2013, and would be paid for his lifetime; the amount paid to the Veteran in the years of 2008 and 2009, however, were not verified.  

The last adjudication of the Veteran's waiver claim was in March 2013, although the AOJ did not appear to consider the March 2013 statement from the non-VA pension fund in that adjudication. 

Initially, the Board reflects that the AOJ failed to verify with the non-VA pension fund the amount of benefits paid to the Veteran in years 2008 and 2009 following receipt of the March 2013 response.  A remand is necessary in order to attempt independent verification of the IVM information associated with the claims file.  

Furthermore, it appears that amount of debt is in dispute.  In particular, it appears that the Veteran may not have begun receipt of any non-VA pension benefits until after February 1, 2008-as the amount that he noted to have received that year when divided by the noted monthly amount would only result in approximately 5 months' worth of payments.  Moreover, it is unclear whether any of the later claimed and disputed amount of debt noted by the Veteran's representative in the May 2014 statement ($33,333.28) was incurred during the period of February 1, 2008 through March 21, 2008, which is the period of overpayment currently certified to the Board.  

Given that it is unclear whether the certified amount of debt in this matter is correct and the Board is unable to ascertain the correct amount based on the evidence of record, the Board finds that a remand is also necessary in order for a proper accounting of the Veteran's debt to be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to independently verify the IVM information of record with respect to the Veteran's pension payments in 2008 and 2009 with the pension fund.  Information regarding the amount of payments both on a monthly and annual basis, as well as the date on which such payments began to be paid to the Veteran should be clarified.  

2.  The AOJ should conduct an audit of the Veteran's overpayment amount and indicate the proper amount of debt that was overpaid to the Veteran, if any, for the period of February 1, 2008 through March 21, 2012.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for waiver of recovery of overpayment of VA nonservice-connected pension benefits for the period of February 1, 2008 through March 31, 2012, to include the preliminary issue of the validity of the debt.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

